Title: To James Madison from Charles W. Goldsborough, 8 March 1815
From: Goldsborough, Charles W.
To: Madison, James


                    
                        Sir,
                        Georgetown 8. march, 1815.
                    
                    Valueing as I do the opinions of good men, I am induced from an anxiety to remove certain unfavorable impressions which I am told you have received respecting me to address to you this communication.
                    A political & personal friend of yours has informed me, that you had been led to believe that the pieces circulated to my prejudice by Docr Ewell about two years since were not altogether without foundation: and that I caused the publication of a certain letter from genl Turreau to mr Smith—and that you thence naturally infered that I was violently opposed to your

administration, & entertained unfavorable feelings towards me. This information was imparted to me, as a matter of belief.
                    I will forbear attempting to express the extent of the injury which has been done me by those, who have contributed to produce these impressions on your mind—if they really exist. It is however due to myself, if I have the misfortune to have lost your good opinion, to endeavor to regain it—by disproving the allegations prefered against me so far as I have been informed of them. Allow me therefore, sir, to state that with respect to Docr. Ewell’s publication: a suit which I instituted against him in consequence of his calumnies was brought to issue during the last term of the circuit court—when he appeared in open court, voluntarily gave judgment for costs of suit, & entered upon the records of the court an acknowledgment, of which the following is a copy.
                    “From subsequent experience, reflection & enquiry, I am convinced of the folly & incorrectness of my publications about Mr. Goldsborough.”
                    Test. signed W. Brent clk.   Signed Thos. Ewell”
                    Thus in the face of day have these calumnies, which were so industriously circulated, been dissipated—my innocence will I trust then be acknowledged by all.
                    The allegation with respect to Turreau’s letter is as unfounded as were these calumnies. I asseverate my innocence—& if you should have any doubt, after this solemn denial, upon the subject, I will endeavor to obtain permission to inform you of all the circumstances, for by accident I was made acquainted with them but under injunctions of secrecy—which injunctions I believe I could get removed if necessary; & I can only add that the part acted by me on the occasion would not produce any unfriendly feelings on your part towards me.
                    The cause, the object, of this letter, will I trust plead my excuse—may I hope that it will be received, as intended, as an evidence, of the high respect in which I hold your good opinion, of the uneasiness I have felt in having been in any degree deprived of it, & of the happiness it would afford me to regain it. I am a plain man, Sir, possibly too much so—but it is my nature to be frank with all men. I would not willingly injure any man living—& that Being, to whom we are all accountable, knows that, from man, I have deserved no harm. Towards man I believe I never uttered a sentiment that I would not repeat.
                    If upon any subject there should remain a doubt upon your mind unfavorable to me, I should consider myself under great personal obligation to you if I could be apprized of it. Conscious I am that I could remove the cause. I have heard of nothing but Ewell’s libel, & Turreau’s letter, which I trust I have satisfactorily disposed of. It has indeed been whispered that I was a scribbler in the Federal Republican—but really I should be ashamed to be considered so. I wrote two pieces for that paper, which I have no cause

to be ashamed of, & pieces which I apprehend you would not condemn—& I prepared a third, which was by the editors considered as improper for them to publish, because it admitted that certain members of your cabinet were most happily selected. For one letter which I have written for the Federal Republican, I certainly have written one dozen for the National Intelligencer. Upon this ground, if facts were known, I should be entitled rather to commendation. Excuse me, sir, for adverting to such subjects; & believe me to be with high esteem, yr. mo. obt. st
                    
                        
                            Ch:W:Goldsborough
                        
                    
                